The injury, if any, was personal to plaintiff's predecessor and not to its estate or property, and, being a personal tort, right of action was not assignable. Even if assignable, an allegation that plaintiff is successor was not equivalent to an assignment of a tort action; nor can I hold that neglect to make denial is an admission under former Circuit Court Rule No. 25 (1916).
I think the bill should be dismissed, with costs to defendants.
FEAD, J., concurred with WIEST, J. POTTER, J., did not sit. *Page 366